Citation Nr: 1008332	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides and toxic chemicals 
in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to January 1970.  

The instant claim came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The Board remanded the case to the RO in September 2005 and 
May 2009 for additional development of the record.  

As noted previously, a claim of service connection for 
lymphoma was apparently raised during the course of the July 
2005 hearing conducted by the undersigned Veterans Law Judge.  
This matter is again referred  the attention of the RO for 
all indicated action.  

Also, in a letter dated in February 2009, the issue of 
service connection for neuropathy was raised.  This matter 
too is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic 
of Vietnam during the Vietnam era.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to diabetes mellitus in service or for 
many years thereafter.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due to documented herbicide or toxic chemical exposure 
or another incident of the Veteran's period of active 
service.  



CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active military service; nor may it be presumed 
to have been incurred therein; nor may it be presumed to be 
due to herbicide exposure in the Republic of Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for diabetes 
mellitus as due to having been exposed to herbicides and 
other toxic chemicals in service.  The Veteran asserts being 
exposed while stationed at the Edgewood Arsenal, which is 
near the Aberdeen Proving Grounds in Maryland.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as diabetes 
mellitus, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 U.S.C.A. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In support of this claim, the Veteran's sister submitted a 
document apparently issued by the Department of Defense 
regarding the use, testing, and storage of herbicides 
containing dioxins.  

In this document, it was noted that, during the week of July 
14, 1969, the personnel from the Naval Applied Science 
Laboratory in conjunction with personnel from Limited War 
Laboratory conducted a defoliation test along the shoreline 
at Poole's Island at the Aberdeen Proving Ground.  

The submitted documentation also includes a record suggesting 
that between 1958 and 1975 over 6,700 soldiers participated 
in a voluntary testing program of 24 chemical agents at the 
Army Chemical Test Center at Edgewood.  

The Board initially observes that the Veteran did not serve 
in the Republic of Vietnam during the Vietnam era.  Thus, the 
presumption set forth in 38 C.F.R. §§ 3.307 and 3.309 
regarding diseases related to exposure to herbicides in the 
Republic of Vietnam is not applicable.  

The Veteran may, nonetheless, establish service connection if 
the evidence shows that his current diabetes mellitus was, in 
fact, caused by exposure to herbicides or some other incident 
of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 
1994).  

The record reflects that the Veteran was stationed at the 
Edgewood Arsenal, near Aberdeen Proving Grounds in Maryland, 
from January 1969 to November 1970.  

In light of the document from the Department of Defense, 
which identified one incident of herbicide use at the 
Aberdeen Proving Grounds during the period when the Veteran 
was stationed at the Edgewood Arsenal, in September 2005, the 
Board instructed the RO to contact both the Department of 
Defense and the Aberdeen Proving Grounds, and request all 
available information pertaining to the use of herbicides 
during the period that the Veteran was stationed at the 
Edgewood Arsenal.  

In October 2007, the U.S. Army Health Clinic [Aberdeen 
Proving Grounds] informed VA that there was no record of any 
open-air chemical testing that occurred in the area of 
Edgewood Arsenal during the period of January 1969 to 
November 1970.  They added that no occupational health 
records pertaining to the Veteran were on file.  

The NPRC (National Personnel Records Center) informed VA in 
October 2008 that it could not find any evidence to support a 
finding that the Veteran was exposed to herbicides.  

The Veteran underwent a VA examination in July 2009.  The 
examiner diagnosed diabetes mellitus type 2; complicated by 
renal insufficiency, diabetic eye disease, peripheral 
neuropathy and right leg below the knee amputation.  

The VA examiner opined that any relationship between the 
Veteran's diabetes mellitus and the exposure to herbicides or 
to any incident or event in service would be purely 
speculative.  

The examiner's rationale was that the diabetes was diagnosed 
well after the Veteran was released from active duty.  By the 
Veteran's report, the diagnosis was made in the late 1980's 
or early 1990's.  

Thus, on this record, there is no direct basis for linking 
the onset of the current diabetes mellitus to any documented 
event or incident of his service.  

The Veteran was diagnosed with diabetes approximately two 
decades after leaving service in January 1970.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

The Board has considered the Veteran's sincere assertion that 
his diabetes mellitus is due to his exposure to herbicides or 
toxic chemicals in service.  However, the Veteran, as a lay 
person, is not competent to give a medical opinion as to the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Significantly, the Veteran has submitted no competent 
evidence to support his lay assertions that the current 
diabetes mellitus is due to the claimed herbicide or toxic 
chemical exposure in service.  

As the Veteran did not serve in the Republic of Vietnam, a 
presumptive basis for linking the diabetes mellitus to 
service may not be established under the law.  Moreover, the 
Veteran has not presented any detailed information about the 
nature and extent of the claimed exposures.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in June 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA obtained service 
treatment records, personnel records, and VA treatment 
records.  A VA examination was conducted.  The Veteran's 
representative asserts that the Veteran is entitled to a new 
examination because the VA examiner could not give a more 
favorable opinion without resorting to speculation.  

The Board finds, however, that the VA examination was 
adequate because the examiner's rationale was based on a 
review of the evidence or record.  

Furthermore, a new examination would not likely yield a 
different result without more specific information from the 
Veteran to support his claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  

In sum, there is no showing of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  




ORDER

Service connection for diabetes mellitus, claimed as due to 
exposure to herbicides and toxic chemicals, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


